              2:17-cv-02261-EIL # 72 Page 1 of 1                                             E-FILED
              Case: 19-3446    Document: 15                    Tuesday,Pages:
                                                 Filed: 03/31/2020      31 March,
                                                                                1 2020 04:03:22 PM
                                                                       Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                    Phone: (312) 435-5850
             Chicago, Illinois 60604                                          www.ca7.uscourts.gov




                                                      ORDER
 March 31, 2020
                                                       Before
                                           DANIEL A. MANION, Circuit Judge

                                         CHANDRA TURNER, Special Administrator of the Estate
                                         of RICHARD TURNER, deceased,
                                         and CHANDRA TURNER, individually,
                                         Plaintiff - Appellant
 No. 19-3446

                                         v.
                                         CITY OF CHAMPAIGN, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:17-cv-02261-EIL
 Central District of Illinois
 Magistrate Judge Eric I. Long


 Upon consideration of APPELLANT’S MOTION TO INCLUDE COMPOSITE
 VIDEO AS PART OF HER APPENDIX TO HER OPENING BRIEF, filed on
 March 26, 2020, by counsel,

 IT IS ORDERED that the motion is GRANTED. Counsel for the appellant is granted
 leave to attach a USB drive containing the video referenced in the motion to each
 paper copy of her appendix.



 form name: c7_Order_3J(form ID: 177)
